— Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered March 31, 1989, convicting him of robbery in the first degree and attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not move to withdraw his guilty plea, with the result that he has not preserved for appellate review his claim that his plea allocution was defective (see, People v Bell, 47 NY2d 839; People v Bresciano, 165 AD2d 815; People v Ward, 165 AD2d 820; People v Jones, 109 AD2d 893).
In any event, the defendant’s factual recitation and the plea *829colloquy do not establish any inadequacy, and there is no suggestion in the record that his plea was improvident or baseless (see, People v Duff, 158 AD2d 711; People v Santana, 151 AD2d 518). The defendant, with the advice of counsel, of whose services he did not complain, freely negotiated this plea to robbery in the first degree and attempted assault in the second degree (in lieu of assault in the second degree), for which he received concurrent terms of from two to six years imprisonment and one and one third to four years imprisonment, respectively. Further, the prosecutor agreed to dismiss two other counts of robbery in the first degree and an "uncharged” count of resisting arrest. In addition, the defendant was promised a sentence, to run concurrently with those imposed for two additional unrelated convictions under two separate indictments.
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. R, Kooper, Lawrence and O’Brien, JJ., concur.